DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicants amendments and Request for Continued Examination filed on 05/02/2022.
Claims 1, 5, 8, 11, 18 and 21-25 have been amended.
Claim 29 has been added.
Claims 10, 14-17, 20 and 26 have been cancelled.
Claims 1-9, 11-13, 18-19, 21-25 and 27-29 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, 18, 19, 21-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Borghi et al. (US 2015/0374818) in view of Sukhdev S. Brar et al. (Am. J Physiol Cell Physiol 285, C353-C369, 2003), Lux et al. (US 2013/0195766), So Hee Dho et al. Oncotarget, 6(36), 39235-39246, 2015) and Drew M Pardoll (Nature Review Cancer, 12, 252-264, 2012).
Borghi discloses a method for administering to a subject suffering of a cancer a composition comprising inorganic nanoparticles having an effective atomic number (Zeff) preferably ai feast 50, more preferably at least 60-63 (0031), having hydrodynamic diameter between about 5 nm and about 250 nm (0025), and exposing the tumor (targeted tissue or targeted population of cells} of the subject to ionizing radiation (ionizing radiations are typically of about 2 KeV to about 25000 KeV (0140), thereby inducing the destruction of more than 30% of cancer cells in a tumor volume, preferably more than about 70% of cancer cell in a tumor volume (0008-0012). The inorganic material constituting the nanoparticle is an oxide advantageously selected from gadolinium oxide (Gd2O3), neodymium oxide (Nd2O3), lutetium oxide (Lu2O3), Hafnium oxide (HfO2) and the like (0040). In one embodiment, the nanoparticle is coated with a biocompatible material such as aminopropyltriethoxysilane (O080). The composition can be in the form of liquid (particles in suspension) or a gel farm (0091). Nanoparticle composition can also be used to evaluate the tumor volume for treatment planning. The nanoparticles can be used to treat any type of malignant solid tumors such as prostate, adrenal and retroperitoneal tumors, central nervous system tumors, etc., and advanced stage tumors which cannot be surgically removed (0102). Additional disclosure includes  method of inducing in a subject suffering of a cancer (i) the destruction of more than about 47%, for example more than about 50%, 55%, 60%, 65% and 68%, even more preferably more than about 70% of cancer cells in a tumor volume, or (ii) at least 15%, 20%, preferably more than 20% of tumor size reduction, comprising: administering to a subject a composition having a volume (Vc) occupying between 2 and 50% of the tumor volume (Vt), said composition comprising inorganic nanoparticles, and exposing the tumor of the subject to ionizing radiations would read on senescence or cannibalism to tumor cells (0131-0133).
With respect to NOX5 expression level in the tumor of subject: Sukhdev discloses that NOX5 is additionally expressed in the androgen-responsive LNCaP prostate cancer cell lines and in mRNA samples obtained from clinical specimens of prostate cancer. And Sukhdev reports that mRNA coding for the NAD(P)H oxidase components p22phox, gp91phox, and the unique Ca2+ activated gp91phox homolog NOX5 are all expressed in this androgen-independent cell line. Further, RT-PCR on RNA from five clinical prostate cancer specimens and one specimen of normal prostate gland (Fig. 9), showed NOX5 to be widely distributed in both malignant and normal prostate tissue, indicating that it is not a marker of malignant transformation but is more likely a normal component of cell signaling cascades important for malignant proliferation. Thus treating malignant solid tumors such as prostate, adrenal and retroperitoneal tumors, central nervous system tumors, etc., with nanoparticle composition of Borghi would obviously treat tumors expressing NOX5 high levels in a subject.
Borghi falls to disclose a chelate such as DOTA covalently bound to polyorganosiloxane, administering modulator agents of NOX5 and immunotherapeutic agent prior to, or alter the exposure step of ionization radiations.
Lux discloses biocompatible hybrid nanoparticles (20 nm size)  useful for diagnostics and/or therapy. The nanoparticles comprise a polyorganosiloxane (POS) matrix including gadolinium cations optionally associated with doping cations; a chelating graft C1 DTPABA (diethylenetriaminepentaacetic acid bisanhydride) bound to the POS matrix by an --Si--C-- covalent bond (abstract). Nanoparticles that are useful in particular as contrast agents in imaging (e.g. MRI) and/or in other diagnostic techniques and/or as therapeutic agents, and which give better performance than the known nanoparticles of the same type (0034). The nanoparticles can include a chelating functionalization C1 derived from a chelating agent C1 and leading to the formation of complexes, and examples of chelating agents, comprising a DTPA, DOTA, DTDTPA (dithiolated DTPA) unit or a succinic acid unit (0111 and 0211). Additional disclosure includes that nanoparticles based on silicic polymer, metals (e.g. rare earths) and chelating agents, are useful in particular as contrast agents in imaging (e.g. MRI) and/or in other diagnostic techniques and/or as therapeutic agents, and which combine at the same time a small size (for example under 20 nm) and a high loading with metals (e.g. rare earths), in order to have, in imaging (e.g. MRI), a strong intensification (associated for example with a high relaxivity) (0032-0035).
Dho discloses a short study related to determining cancer cell susceptibility to cisplatin and found that cisplatin treatment increased NOX5-L levels through CREB activation and enhanced NOX5-L activity through augmentation of Ca2+ release and c- Abl expression, ultimately triggering ROS-mediated cancer cell death a distinct pathway absent in normal cells (abstract). Dho discloses that there are two forms of NOX5 differentiated by the presence or absence of Ca2+-binding EF-hands on the N-terminus: the long form, NOX5-L, and the short form, NOX5-S and found that NOX5-L operates as a central switch in the context of tumorigenesis, such that NOX5-L—dependent production of moderate levels of ROS triggers cell proliferation, whereas high levels of NOX5-L promote cancer cell death (page 39235 through 39236). Dho studies further includes determination of whether NOX increases ROS production in response to cisplatin treatment. Diphenyleneiodonium, an inhibitor of NOX, reduced ROS in cisplatin-treated HOP-92 cells in a dose-dependent manner (Figure 2B) and unlike other NOX family members, NOX5 constitutively produces ROS by itself. This is notable because NOX5 expression levels can be an important determinant of NOX5 activity. To determine whether NOX5 levels are pivotal in cisplatin-induced ROS generation, we examined NOX5 levels after cisplatin treatment and found that NOX5 levels were increased in cisplatin-treated G-361 and HOP-92 cells (Figure 2C and Supplementary Figure 2A and 2B) (page 39236). Additional disclosure includes that in response to cisplatin, ROS were produced only in cancer cells and not in normal cells (Figure 2A). Therefore, NOX5-L activity, and thus ROS generation, might be used as a marker to predict sensitivity to cisplatin.
Pardoll discloses a review focusing on the CTLA4 and PD pathways as two immune checkpoints for which clinical information is currently available. In one embodiment discloses that the initial studies demonstrated significant anti tumour responses without overt immune toxicities when mice bearing partially immunogenic tumours were treated with CTLA4 antibodies as single agents (page 252). Clinical studies using antagonistic CTLA4 antibodies demonstrated activity in melanoma. Despite a high frequency of immune-related toxicity, this therapy enhanced survival in two randomized Phase III trials. Similarly, early-stage clinical trials suggest that blockade of the PD1 pathway induces sustained tumour regression in various tumour types, Responses to PD1 blockade may correlate with the expression of PD1 ligands by tumour cells (page 252). Additional disclosure includes that multiple additional immune- checkpoint receptors and ligands, some of which are selectively unregulated in various types of tumour cells are prime targets for blockade, particularly in combination with approaches that enhance the activation of antitumour immune responses, such as vaccines,
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a chelate such as DOTA covalently bound to polyorganosiloxane into Borghi’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Lux teaches that nanoparticles based on silicic polymer, metals (e.g. rare earths) and chelating agents, are useful in particular as contrast agents in imaging (e.g. MRI) and/or in other diagnostic techniques and/or as therapeutic agents, and which combine at the same time a strong intensification (associated for example with a high relaxivity) and a correct response (increased relaxivity) at high frequencies (0035) and reasonably would have expected success because nanoparticles based on silicic polymer, metals (e.g. rare earths) and chelating agents, are useful in particular as contrast agents in imaging (e.g. MR) and/or in other diagnostic techniques and/or as therapeutic agents, and which have very good colloidal stability in biological media.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate modulator agent of NOX5 such as cisplatin to enhance NOX5-L activity into Borghi’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Dho teaches that NOX5 levels were increased in cisplatin-treated G-361 and HOP-92 cells (Figure 2C and Supplementary Figure 2A and 2B) (page 39236) and further in response to cisplatin, ROS were produced only in cancer cells and not in normal cells (Figure 2A). Therefore, NOX5- L activity, and thus ROS generation, might be used as a marker to predict sensitivity to cisplatin and reasonably would have expected success because Dho suggest that the activity of NOX5-L may be pivotal for decisions regarding combinatorial anticancer therapy with cisplatin for a number of reasons. (i) Cisplatin and antineoplastic agents that increase intracellular Ca2+ may have additive effects on cancer treatment. Because cisplatin-induced intracellular Ca2+ release activates NOX5-L, additional Ca2+ induced by other antineoplastic agents would further activate NOX5-L and thus enhance ROS- mediated cell death.
It would have been obvious to one of ordinary skill in the art at the time the invention was mace to incorporate administering immunotherapeutic agents such as OTLA4 antibodies and FD1 into Borghi’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Pardoll teaches that Clinical studies using antagonistic CTLA4 antibodies demonstrated activity in melanoma.  Despite a high frequency of immune-related toxicity, this therapy enhanced survival in two randomized Phase Hl trials. Similarly early-stage clinical trials suggest that blockade of the PD1 pathway induces sustained tumour regression in various tumour types, Responses to PD1 blockade may correlate with the expression of PD1 ligands by tumour cells (page 2o2) and reasonably would have expected success because preliminary Clinical findings with blockers of additional immune-checkpoint proteins, such as programmed cell death protein 1 (P D1}, indicated broad and diverse opportunities to enhance antitumour immunity with the potential to produced durable clinical responses.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618